IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
 




NOS. WR-63,304-01 and
WR-63,304-02



EX PARTE DELVIN BUCKLEY, Applicant






ON APPLICATIONS FOR WRITS OF HABEAS CORPUS 
CAUSE NUMBERS 3020241-A AND 3020245-A IN THE 147TH
JUDICIAL DISTRICT COURT TRAVIS COUNTY 



 

 Per curiam.	


O R D E R

 These are applications for writs of habeas corpus that were transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  After entering guilty pleas, Applicant was convicted of sexual assault of a child and
aggravated sexual assault of a child.   His sentences were assessed at concurrent terms of
confinement for twenty years for the sexual assault and thirty years for the aggravated sexual
assault.  There were no direct appeals.
 In these applications, Applicant contends that his pleas were coerced and involuntary,
that counsel provided ineffective assistance, that the State engaged in misconduct, that the
sentences were illegal, and that he was denied his right to direct appeal.  After a review of
the record, which includes an affidavit from trial counsel and findings from the trial court,
we find that all of Applicant's claims are without merit.  Applicant is not entitled to relief,
and this application should be and therefore is DENIED.

DELIVERED: SEPTEMBER 20, 2006
DO NOT PUBLISH